Kinne, C. J.
~I. It is claimed that the price of the stone sills was paid by the use of defe idant’s sulky. As to this, the evidence was conflicting, and the jury may well have found that these were not the sills which were paid for by the use of the sulky. -' ' - , -
*754II. The jury found specially that all the work done by plaintiff for the defendant was under one contract, which was for one hundred dollars, and that but thirty-seven dollars was paid thereon. There was evidence sufficient to sustain these findings. The jury also found that it did not cost the defendant anything to complete the work Which plaintiff had agreed to do. From both abstracts presented, it is difficult to determine the real facts as to certain claims of the parties. We discover no reason for interfering with the judgment. The motions will be overruled. — Affirmed.